department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil number date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b date c state d ethnicity e ethnicity x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a corporation on b in the state of c your articles of incorporation indicate that you were formed exclusively for charitable religious and educational_purposes your articles further state that your specific purpose is community services for d communities you provide financial assistance to members of the d community in the event of financial hardship arising from serious physical injury medical emergency terminal illness or physical detention by authorities you believe that you have an obligation to step in and provide financial and or material assistance for your members as well as sharing knowledge and information on health-related topics and promoting healthy lifestyle choices you also disseminate frequent and relevant health information via social media regarding your medical emergency fund for those of e origin in america as a way of promoting health knowledge towards positive lifestyles choices including regular question and answer sessions on health-related topics letter rev catalog number 47628k people of e origin across the united_states which will serve you wish to provide a pool of funds for - as a safety net your members can request assistance for serious physical injury serious chronic illness medical emergencies terminal illness or physical detention by authorities for non-criminal offenses if a child is affected the assistance goes to the parent or guardian you invite the public to register for a membership the annual membership dues are x dollars to be eligible for benefits the whole amount of x dollars must be paid_by december you informed the public that even if they have access to life_insurance or health insurance they can still subscribe and use the benefit payment as supplemental income during a financial hardship the financial data you provided indicates that all of your revenue is from membership fees however you indicated that you also plan to have an annual fundraiser other than some fundraising expenses your only other expenses are disbursements for the benefit of your members law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -i a states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -i c i states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969-1c b describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest letter rev catalog number 47628k revrul_81_58 1981_1_cb_331 describes an organization formed to provide retirement payments to its members or death_benefits to the beneficiaries of the members its income is used to provide direct economic benefits to members although the class of employees benefited by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is an incidental benefit provided by the organization to the larger community the fact remains that the primary benefits from the organization are limited to its members the organization which is primarily engaged in providing retirement benefits to members and death_benefits to the beneficiaries of members does not qualify for exemption from federal_income_tax under sec_501 of the code as a social_welfare_organization in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 of the code regardless of the number or importance of any other exempt purposes in 661_fsupp_765 the u s district_court held that as a matter of law the association could not establish that it was organized and operated for a charitable purpose under sec_501 because a substantial purpose of the association and its activities were intended to serve the pecuniary interests of its members a non-exempt purpose the court held that the association could not qualify as an organization operated exclusively for the promotion of social welfare under sec_501 either application of law in order to qualify for exemption under sec_501 of the code you must be both organized and operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 you fail the operational_test as described in sec_1 c -i c because you are primarily operated for the non-exempt private benefit of your members and not exclusively for exempt purposes in order to qualify for exemption under sec_501 of the code you must serve a public rather than a private interest as described in sec_1_501_c_3_-1 you are similar to the organizations described in revrul_67_367 and revrul_69_175 because your activities serve to benefit the private interests of your members rather than the public therefore you do not qualify for exemption under sec_501 the supreme court held in better business bureau that a single nonexempt purpose if substantial in nature precludes an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes despite any other qualifying charitable activities that you may conduct your activity of providing benefits to your members in the event of financial hardships is substantial and serves private non- exempt purposes similar to the organization in revrul_81_58 your income is used to provide direct economic benefits to your members this ruling stated that an organization which is primarily engaged in providing benefits to members does not qualify for exemption under sec_501 of the code as a social_welfare_organization if providing payments to members is too much private benefit under sec_501 it is logical to conclude that it is also too much private benefit to qualify under sec_501 this was confirmed in police benevolent association where the court determined that an organization providing retirement and death_benefits to members could not qualify for exemption under sec_501 or sec_501 due to the private benefit to members you are similar to these associations because your substantial activity of providing benefits letter rev catalog number 47628k to your members is serving private interests which is a non-exempt purpose and precludes you from exemption under sec_501 conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you are not operated exclusively for sec_501 purposes because your activities serve a substantial non- exempt_purpose which more than incidentally benefits your members therefore you do not qualify for exemption under sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status letter rev catalog number 47628k if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
